Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the target temperature is a temperature that is maintained during the operation) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant’s arguments are replete with the argument that the temperature is “maintain[s/ed/ing]”, yet the simple fact is no form of the verb “to maintain” is used in the claims. If the applicant would like for the examiner to consider the unclaimed subject matter, then the applicant will need to claim the term.
However, upon looking at the applicant’s originally filed disclosure, including their specification and Fig. 4 which their representative references in their arguments, the verb “maintain” and its forms is absent except for one instance. This one instance is in ¶[50] of the applicant’s specification. It only refers to the voltage is maintained constant. The cited paragraphs of ¶’s [54-58] and Fig. 4 only state that the target temperature is reached/achieved. While 180 does give the option of returning to the single target temperature, no reference time is given for how long before it returns back to controlling to achieve the target temperature. Therefore, to “maintain” at the target temperature is new matter. Which is why the applicant ultimately decided not to amend to include the language. However, the examiner will accept the applicant’s current claim amendment. As it is clear that the temperature is brought to the target temperature before and again during charging, the examiner will pursue art which is close to reading upon “to maintain” as they argued yet rightly did not claim.
As for Claim 2, the applicant’s “error” arguments are mistaken. The applicant only said setting the model to the maximum current associated with the first requested operation. It is quite clear that the current is set the maximum current associated with the first requested operation (i.e. the maximum current associated with the first requested operation is below the maximum cell current set by the manufacturer). Therefore, it is simply that the limit (i.e. maximum current associated with the requested operation) is set to be the target charging current. The applicant’s claims do not require that the current is maintained at the target current, rather that the maximum current is the target current. Thus, artificially setting the maximum current associated with the operation below the manufacturer’s maximum current is still having a maximum current which is the target current. This feature is especially true with the fast charging operation described in the cited ¶[08], as it is obvious to a person having ordinary skill in the art that the goal of fast charging is to provide as much current as safely possible, so the target temperature would be a maximum current which is safely possible to be provided to a battery. Therefore, the applicant’s arguments with respect to Claim 2 are respectfully refuted.
As for claims 7 and 18, the applicant’s claims do not require that this operation occurs during the same operation. It clearly claims “further comprising”, and the language if interpreted as the way the applicant is trying to argue it, would require a 112(b) rejection. Claim 2 requires setting the first targets as something. Claim 7, if happening at the same time, would be simply unclear. It is clear in Claims 8 and 19 that the operation of Claim 7 is supposed to occur at a later time, for a different operation. Therefore, the applicant’s arguments are respectfully refuted.
As for Claims 5, 10, and 16, it is unclear what the applicant meant by saying that the claims are in error from Claims 2 and 13, as explained by the examiner above. The examiner respectfully disagrees that the limitations taught by Arends is not taught, as Arends clearly describes the user being notified of a fast charging operation, and having to authenticate the fast charging operation. Therefore, the applicant’s arguments are respectfully refuted.
The 102 and 112 rejections are withdrawn due to the applicant’s amendments. The examiner will provide a new combination of references for Claims 1 and 12 (and their dependents), and also address the applicant’s concerns for Claims 6 and 17. The claim and specification objections are withdrawn due to the applicant’s amendments. However, the examiner respectfully disagrees with the applicant that the drawing objections should be withdrawn. Broadly saying that species limitations in the claims are met by genus terms in the drawings are insufficient to overcome the drawing objections.
It appears that Claim 3 has a typographical error in line 10. Therefore, both a claim objection and 112(a) new matter rejection will be applied.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 5, 10, and 16 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3-6 are objected to because of the following informalities: 
Claim 3 in line 10 states “achieve the first generated target temperature… for the identified second requested operation; and control the at least one electrochemical cell… at the second generated target temperature.” This text appears to be a typographical error, as Claim 14, which is essentially its clone for a method step, instead has the underlined phrase above as the “second generated target temperature”. In addition, later in the claim 3, it contradicts the use of the first generated target temperature by saying instead that it is controlled at the second generated target temperature. Therefore, for purposes of examination, the examiner will assume the applicant meant “second generated target temperature in Claim 3 line 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner can find no support for the addition of the “first generated target temperature” to line 10 of Claim 3. Claim 3 in line 10 states “achieve the first generated target temperature… for the identified second requested operation; and control the at least one electrochemical cell… at the second generated target temperature.” This text appears to be a typographical error, as Claim 14, which is essentially its clone for a method step, instead has the underlined phrase above as the “second generated target temperature”. In addition, later in the claim 3, it contradicts the use of the first generated target temperature by saying instead that it is controlled at the second generated target temperature. Provide support, cancel the claim, or amend as suggested by the examiner in the claim objection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (USPGPN 20200338959) in view of Fripp et al (USPGPN 20070003831), as evidenced by Kelly (USPN 5795664), Liu et al (USPGPN 20210036388), and Major et al (USPGPN 20140039735)
Independent Claim 1, Carlson teaches an electrochemical battery system (Figs. 1-4), comprising: at least one electrochemical cell (battery 38 of Fig. 2 inside 14 of Fig. 1); a thermal control system operably connected to the at least one electrochemical cell (system of Fig. 2 excluding battery 38); a memory (20 inside controller 16) in which a physics-based model of the at least one electrochemical cell is stored and in which program instructions are stored (¶’s [65, 75 |incorporating USPN 9376031 by reference|, 98] all describe the use of a physics based algorithm, with ¶[65] explicitly describing this physics based model used to determine the temperature of the battery); and a controller (processor 18 is the effective brain of the controller 16) operably connected to the at least one electrochemical cell, the thermal control system and the memory (see Fig. 1), the controller configured to execute the program instructions to (see Figs. 5A-8): identify a first requested charge or discharge operation of the at least one electrochemical cell (steps 210/S410, see ¶’s [102-105, 163-168] describes starting with a first requested operation as requested by the controller, where connection with outside power source means charging, as seen by 430 of Fig. 8); obtain a first generated target temperature for the at least one electrochemical cell (steps 216/224/230/424, see ¶’s [60, 63, 65, 67, 80-83, 119, 124-129, 138-140, 148, 158, 183], Target Lifetime Battery Temperature, Target Temperature, and preconditioned target temperature are all determined/generated target temperatures), the first generated target temperature based on the physics-based model and the identified first requested operation (¶[65]); and control the thermal control system based upon the obtained first generated target temperature to achieve the first generated target temperature of the at least one electrochemical cell for the identified first requested charge or discharge operation (steps 430-438 of Fig. 8, 224, 228, & 232 of Fig. 6, see ¶’s [63, 76, 80-83, 117-119, 122, 123, 127-129] all describes the controlling of the thermal properties of the battery while performing the operation of ¶’s [104, 166]).
Carlson is silent to a first generated target temperature for the at least one electrochemical cell, at which the identified first requested charge or discharge operation is to be performed; while controlling the at least one electrochemical cell during the identified first requested operation with the at least one electrochemical cell at the first generated target temperature.
Fripp teaches a first generated target temperature for the at least one electrochemical cell, at which the identified first requested charge or discharge operation is to be performed; while controlling the at least one electrochemical cell during the identified first requested operation with the at least one electrochemical cell at the first generated target temperature (¶[65] describes both Carlson’s target/desired temperature prior to charging and the claim’s target/desired temperature during charging for the battery/electrochemical cell). Kelly provides evidence (Col 7 L55-65) that this maintenance can come from both cooling and heating. Liu provides evidence (¶’s [19, 20, 94, esp. 94]) that maintenance at a target/desired temperature helps for optimal/improved utilization rate of the battery capacity. Major provides evidence (¶[26]) that the battery can be maintained at the target/desired temperature with thresholds, and that it can be maintained when the temperature is above the target/desired temperature by reducing the charging power levels. 
It would have been obvious to a person having ordinary skill in the art to modify Carlson with Fripp to provide improved battery capacity utilization rate.
Independent Claim 12, Carlson discloses a method of operating (see Figs. 5A-8) an electrochemical battery system (Figs. 1-4), comprising: identifying with a controller (16 including memory 20 and processor 18) operably connected to at least one electrochemical cell (battery 38 of Fig. 2 inside 14 of Fig. 1), a thermal control system (system of Fig. 2 excluding battery 38), and a memory (20), a first requested charge or discharge operation by executing program instructions stored in the memory (steps 210/S410, see ¶’s [102-105, 163-168] describes starting with a first requested operation as requested by the controller); obtaining with the controller a first generated target temperature for the at least one electrochemical cell (steps 216/224/230/424, see ¶’s [60, 63, 65, 67, 80-83, 119, 124-129, 138-140, 148, 158, 183], Target Lifetime Battery Temperature, Target Temperature, and preconditioned target temperature are all determined/generated target temperatures), the first generated target temperature based on a physics-based model stored in the memory and the identified first requested operation (¶’s [65, 75 |incorporating USPN 9376031 by reference|, 98] all describe the use of a physics based algorithm, with ¶[65] explicitly describing this physics based model used to determine the temperature of the battery); and controlling the thermal control system with the controller based upon the obtained first generated target temperature to achieve the first generated target temperature of the at least one electrochemical cell for the identified first requested charge or discharge operation (steps 430-438 of Fig. 8, 224, 228, & 232 of Fig. 6, see ¶’s [63, 76, 80-83, 117-119, 122, 123, 127-129] all describes the controlling of the thermal properties of the battery while performing the operation of ¶’s [104, 166]).
Carlson is silent to a first generated target temperature for the at least one electrochemical cell, at which the identified first requested charge or discharge operation is to be performed; while controlling the at least one electrochemical cell during the identified first requested operation with the at least one electrochemical cell at the first generated target temperature.
Fripp teaches a first generated target temperature for the at least one electrochemical cell, at which the identified first requested charge or discharge operation is to be performed; while controlling the at least one electrochemical cell during the identified first requested operation with the at least one electrochemical cell at the first generated target temperature (¶[65] describes both Carlson’s target/desired temperature prior to charging and the claim’s target/desired temperature during charging for the battery/electrochemical cell). Kelly provides evidence (Col 7 L55-65) that this maintenance can come from both cooling and heating. Liu provides evidence (¶’s [19, 20, 94, esp. 94]) that maintenance at a target/desired temperature helps for optimal/improved utilization rate of the battery capacity. Major provides evidence (¶[26]) that the battery can be maintained at the target/desired temperature with thresholds, and that it can be maintained when the temperature is above the target/desired temperature by reducing the charging power levels. 
It would have been obvious to a person having ordinary skill in the art to modify Carlson with Fripp to provide improved battery capacity utilization rate.
Claims 2-4, 7-9, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Fripp, further in view of Trimboli et al (USPGPN 20160336765), as evidenced by Kelly, Liu, and Major
Dependent Claims 2 and 13, Carlson teaches obtaining the first generated target temperature based on the physics-based model and the identified first requested operation comprises: obtaining at least one cell first parameter of the at least one cell using a sensor suite (¶’s [107, 170]; all of ¶’s [02, 61, 68, 78, 86, 132, 144], step 212 of Fig. 6, and abstract describes the monitoring of a battery temperature) associated with the at least one cell (battery);
setting a model target temperature to a predetermined temperature associated with the first requested operation (as described above for the independent claim, at least two of the target temperatures are predetermined); a model maximum charge current of the operation (¶186])
predicting a first future at least one cell second parameter of the at least one cell based upon the obtained at least one cell first parameter using the physics-based model, the model target temperature, and the model target current (Fig. 5D, ¶’s [83, 84, 90-92]); and
comparing the first future at least one cell second parameter to a first threshold (Fig. 5D, ¶[90] demonstrates the comparison of the future temperature with the maximum limit/threshold temperature, thus this limitation is met).
Carlson is silent to setting a model target current to a maximum current associated with the first requested operation
Trimboli teaches setting a model target current to a maximum current associated with the first requested operation (¶’s [08, 259] describes the use of the model to determine the maximum current associated with an operation to optimize the output during fast charge of a battery, where this model then limits the current in this way, see further Fig. 7E). One having ordinary skill in the art understands that when a battery is charged away from safety limits, it serves to both prolong the lifetime of the battery and improve safety (a battery which does not hit/exceed limits has a longer life, while a battery which does not get damaged is less likely to explode/enflame/melt other elements/humans).
It would have been obvious to a person having ordinary skill in the art to modify Carlson in view of Fripp with Trimboli to provide improved battery lifetime and safety.
As for Claims 2 and 13, the applicant’s “error” arguments are mistaken. The applicant only said setting the model to the maximum current associated with the first requested operation. It is quite clear that the current is set the maximum current associated with the first requested operation (i.e. the maximum current associated with the first requested operation is below the maximum cell current set by the manufacturer). Therefore, it is simply that the limit (i.e. maximum current associated with the requested operation) is set to be the target charging current. The applicant’s claims do not require that the current is maintained at the target current, rather that the maximum current is the target current. Thus, artificially setting the maximum current associated with the operation below the manufacturer’s maximum current is still having a maximum current which is the target current. This feature is especially true with the fast charging operation described in the cited ¶[08], as it is obvious to a person having ordinary skill in the art that the goal of fast charging is to provide as much current as safely possible, so the target temperature would be a maximum current which is safely possible to be provided to a battery. Therefore, the applicant’s arguments with respect to Claim 2 are respectfully refuted.
Dependent Claims 3 and 14, the combination of Carlson, Frapp, and Trimboli teaches the controller is further configured to execute the program instructions to: identify a second requested operation of the at least one electrochemical cell, the second requested operation different from the first requested operation; obtain a second generated target temperature for the at least one electrochemical cell, at which the identified second requested operation is to be performed, the second generated target temperature based on the physics-based model and the identified second requested operation, the second generated target temperature different from the first generated target temperature; and control the thermal control system based upon the obtained second generated target temperature to achieve the first generated target temperature (see claim objection interpretation above) of the at least one electrochemical cell for the identified second requested operation; controlling the at least one electrochemical cell during (see Frapp above for Claims 1 & 12) the identified second requested operation with the at least one electrochemical cell at the second generated target temperature (this second requested operation is only described to be different from the first operation, while appearing to have no bearing upon the first operation otherwise; as the battery will be charged multiple times over its lifetime, that will meet the requirements, but furthermore, ¶’s [104, 133, 167] and Figs. 5A-5D & 7A-7C demonstrate multiple operations being performed, where one having ordinary skill in the art would understand that Figs. 6 and/or 8 would be performed again).
Dependent Claims 4 and 15, Carlson teaches receiving with the controller at least one itinerary data from a user input/output device (¶’s [84, 135, 136, 157, 172, 174] describes connecting to the internet/cloud/user/communication the upcoming drive cycle and the conditions related to it); identifying with the controller a first required charging operation based upon the at least one itinerary data; and setting the first required charging operation as the first requested charge or discharge operation (as cited above, operation occurs due to the information)
Dependent Claims 7 and 18, the combination of Carlson, Frapp, and Tromboli obtaining the first generated target temperature based on the physics-based model and the identified first requested operation further comprises: generating a modified model target temperature based upon the model target temperature; generating a modified model target current based upon the model target current; predicting a second future at least one cell second parameter of the at least one cell based upon the obtained at least one cell first parameter using the physics-based model, the modified model target temperature, and the modified model target current; setting the model target temperature to the modified model target temperature; setting the model target current to the modified model target current; and comparing the second future at least one cell second parameter to a second threshold (as the vehicle will be charged, driven, and charged again, according to ¶’s [104, 133, 167] and Figs. 5A-5D & 7A-7C of Carlson demonstrate multiple operations being performed, where one having ordinary skill in the art would understand that Figs. 6 and/or 8 would be performed again, thus there will be a first model target temperature, second model temperature, modified values, currents [Tromboli], etc. according to the claim limitations, where the history of the operation of the battery is used by both Carlson and Tromboli to modify the model for future operations).
As for claims 7 and 18, the applicant’s claims do not require that this operation occurs during the same operation. It clearly claims “further comprising”, and the language if interpreted as the way the applicant is trying to argue it, would require a 112(b) rejection. Claim 2 requires setting the first targets as something. Claim 7, if happening at the same time, would be simply unclear. It is clear in Claims 8 and 19 that the operation of Claim 7 is supposed to occur at a later time, for a different operation. Therefore, the applicant’s arguments are respectfully refuted.
Dependent Claims 8 and 19, the combination of Carlson, Frapp, and Trimboli teaches the controller is further configured to execute the program instructions to: identify a second requested operation of the at least one electrochemical cell, at which the identified second requested operation is to be performed, the second requested operation different from the first requested operation; obtain a second generated target temperature, the second generated target temperature based on the physics-based model and the identified second requested operation, the second generated target temperature different from the first generated target temperature; and control the thermal control system based upon the obtained second generated target temperature to achieve the second generated target temperature of the at least one electrochemical cell for the identified second requested operation (see Frapp for Claims 1 and 12, above); and control the at least one electrochemical cell based upon the identified second requested operation (for Carlson, this second requested operation is only described to be different from the first operation, while appearing to have no bearing upon the first operation otherwise; as the battery will be charged multiple times over its lifetime, that will meet the requirements, but furthermore, ¶’s [104, 133, 167] and Figs. 5A-5D & 7A-7C demonstrate multiple operations being performed, where one of ordinary skill in the art would understand that Figs. 6 and/or 8 would be performed again).
Dependent Claims 9 and 20, Carlson teaches receiving with the controller at least one itinerary data from a user input/output device (¶’s [84, 135, 136, 157, 172, 174] describes connecting to the internet/cloud/user/communication the upcoming drive cycle and the conditions related to it); identifying with the controller a first required charging operation based upon the at least one itinerary data; and setting the first required charging operation as the first requested operation (as cited above, the operation occurs in light of this information).
Claims 5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Frapp and Trimboli, further in view of Arends (USPGPN 20160285289), as evidenced by Kelly, Liu, and Major
Regarding Dependent Claims 5, 10, and 16, Carlson teaches identifying with the controller the first required charging operation as a fast charging operation (as described above, if the charger is a fast charger, then the controller would implicitly identify a fast charging operation, as one having ordinary skill in the art would understand).
Carlson is silent to controlling the user input/output device to alert the user that the fast charging operation is required based upon identifying the first required charging operation as the fast charging operation; and receiving with the controller authorization from the user to perform the fast charge through the input/output device.
Arends teaches controlling the user input/output device to alert the user that the fast charging operation is required based upon identifying the first required charging operation as the fast charging operation; and receiving with the controller authorization from the user to perform the fast charge through the input/output device (Claims 11-13 [esp. 13] of Arends, ¶’s [67, 71-74] describes the user being able to interact to verify/modify the fast charging mode, thus the controller serves to identify, alert, and allow the user to verify/authorize/modify the mode). Arends describes this system of verification advantageous as it serves to improve safety, ease of use, and costs while reducing misuse and user programming error (¶[75]).
It would have been obvious to a person having ordinary skill in the art to modify Carlson in view of Trimboli with Arends to provide improved safety, ease of use, and costs, and reduced misuse and user programming error.
As for Claims 5, 10, and 16, it is unclear what the applicant meant by saying that the claims are in error from Claims 2 and 13, as explained by the examiner above. The examiner respectfully disagrees that the limitations taught by Arends is not taught, as Arends clearly describes the user being notified of a fast charging operation, and having to authenticate the fast charging operation. Therefore, the applicant’s arguments are respectfully refuted.
Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Frapp and Trimboli and Arends, further in view of Hirasawa et al (USPGPN 20120101755), as evidenced by Kelly, Liu, Major, and Shimotani et al (USPGPN 20130093393)
Dependent Claims 6, 11, and 17, Carlson teaches obtaining with the controller mileage data associated with the at least one itinerary data from at least one trip associated database, wherein: the at least one itinerary data includes a trip start time; and identifying with the controller the first required charging operation as the fast charging operation includes using the obtained mileage data and the trip start time to identify the first required charging operation as the fast charging operation (¶[29] describes faster chargers as being one of the outside power source, while ¶[135] describes the trip start time and the trip distance, which based on this information one having ordinary skill in the art understands that this type of regularly occurring trip would be a trip to a set location, e.g. work, school, daycare, etc. which would therefore involve mileage data, while if the fast charger is disclosed as the outside power source, then it would be a fast charging operation for the battery if the battery/vehicle is capable of it).
Carlson fails to explicitly teach the schedule/itinerary data is used to determine a fast charge is required.
Hirasawa teaches the schedule/itinerary data is used to determine a fast/quick/rapid charge is required (see ¶’s [07, 09-11, 14, 39, 42-45, 50-55, 58-72, esp. 62, 68, 70], Figs. 2, 3, 5 & 6, describes how a scheduling uses charge discharge history including charge start time and discharge start time to set itinerary/scheduling data, see Figs. 3 & 6, in order to determine the necessity of fast/quick charging; Carlson, as cited above for ¶[135] provides evidence that such scheduling/itinerary information found in Fig. 3 of Hirasawa would likely include distance information, which one having ordinary skill in the art would assume the regular discharge patterns during the work week would mean regular travel distances; Shimotani provides further evidence in ¶[88] that teaches distance being used in scheduling data to determine charging). Hirasawa teaches this method serves to improve battery life by reducing the number of unnecessary quick charges, reducing costs and loads on the grid (¶’s [07, 51-54 56, 66, 70]).
It would have been obvious to a person having ordinary skill in the art to modify Carlson in view of Frapp and Trimboli and Arends with Hirasawa to provide improved battery life, and reduced costs and grid load.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basu et al (USPGPN 20170033417, and its patent; abstract, ¶’s [39, 40, 50-55, 62, 65]) describes a discharging operation with maintaining at the target temperature. A physics based model of the battery is also described in ¶’s [21, 39] for heat/temperature characteristics
Sakakibara (USPGPN 20180345816, and its patent; ¶[71]) describes a charging operation with target/[output decline]/[heating target] temperature being maintained.
Keating (USPGPN 20150318589, and its patent; ¶[21]) describes maintenance at the target temperature during charging and discharging (not an ideal prior art however).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859